DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 02/03/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4 and 15-17 are objected to because of the following informalities:  

. Appropriate correction is required.
Claims 15-17 refer to an “inorganic barrier layer” however, the specification refer to this layer as the “third inorganic layer” (see para [0110-0017]). For clarity and consistency of the record the Office suggests amending the claim language to refer to this layer as the “third inorganic layer.”   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-3, 6-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (PG Pub 2011/0234477; hereinafter Sano) and Ohtorii et al. (PG Pub 2010/0123163; hereinafter Ohtorii).

    PNG
    media_image1.png
    453
    993
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 9 and Fig. 10 above, Sano teaches an organic light-emitting diode (OLED) panel (see claim limitations below), comprising:
a light emitting substrate 2 (para [0026]), and at least one set of encapsulating film 5 disposed on the light emitting substrate (see Fig. 9); 
wherein the encapsulating film comprises 
a first inorganic layer 5a (para [0031]) disposed on the light emitting substrate (see Fig. 9), 
a dam 5d (para [0061]) disposed at an edge region of the first inorganic layer (see Fig. 9 and Fig. 10), 
an organic layer 5b (para [0033]) disposed on the first inorganic layer and surrounded by the inorganic dam (see Fig. 9 and Fig. 10), and a second inorganic layer 5c (para [0031]) disposed on the organic layer and covering the first inorganic layer, the organic layer and the inorganic dam (see Fig. 9 and Fig. 10); 
wherein the dam comprises a plurality of sidewalls (annotated “SW-1, SW-2, SW-3, SW-4” in Fig. 10 above), the sidewalls comprise a first sidewall (SW-1) and a second sidewall (SW-2) opposite to each other, and a third sidewall (SW-3) and a fourth sidewall (SW-4) separately disposed on two opposite sides of the first sidewall (see Fig. 10), wherein the third sidewall and the fourth sidewall are disposed opposite to each other (see Fig. 10).
Although, Sano teaches the dam he does not explicitly teach the material composition of the dam; such that “a material of the inorganic dam is selected from a group consisting of silicon nitride, silicon carbonitride, and silicon oxide” (i.e. inorganic).

According to MPEP 2144.06 (II), "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); wherein an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). (see also Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980 and 209 USPQ at 759.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date, to substitute the material composition of the insulating dam (resist), with a well-known and like inorganic insulating material (e.g., silicon oxide, as taught by Ohtorii.
Regarding claim 2, refer to the figures cited above, in the combination of Sano and Ohtorii, Sano teaches the first sidewall (SW-1) is connected to the third sidewall (SW-3) and the fourth sidewall (SW-4)(see Fig. 10), and the second sidewall (SW-2) is connected to the third sidewall and the fourth sidewall (see Fig. 10), such that the inorganic dam 5d surrounds the organic layer 5b at the edge region of the first inorganic layer 5a (see fig. 9 and Fig. 10).
Regarding claim 3, refer to the figures cited above, in the combination of Sano and Ohtorii, Sano teaches the inorganic dam 5d further comprises a first connecting 
Regarding claim 6, refer to the figures cited above, in the combination of Sano and Ohtorii, Sano teaches a material of the organic layer 5b is selected from a group consisting of acrylic, epoxy, and silicone (para [0033]).  
Regarding claim 7, refer to Fig. 9 and Fig. 10 above, Sano teaches an organic light-emitting diode (OLED) panel (see claim limitations below), comprising:
a light emitting substrate 2 (para [0026]), and at least one set of encapsulating film 5 disposed on the light emitting substrate (see Fig. 9); wherein the encapsulating film comprises a first inorganic layer 5a (para [0031]) disposed on the light emitting substrate (see Fig. 9), an dam 5d (para [0061]) disposed at an edge region of the first inorganic layer(see Fig. 9 and Fig. 10), an organic layer 5b (para [0033]) disposed on the first inorganic layer and surrounded by the inorganic dam (see  Fig. 9 and Fig. 10), and a second inorganic layer 5c (para [0031]) disposed on the organic layer and covering the first inorganic layer, the organic layer and the inorganic dam (see Fig. 9 and Fig. 10).

However, in the same field of endeavor, Ohtorii teaches/recognizes an insulating material (i.e. resist) may be composed of, for example, an organic insulating material (e.g., polyimide), a resist material, or an inorganic insulating material (e.g., silicon oxide) (para [0031]); which are equivalent insulating material compositions.
According to MPEP 2144.06 (II), "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); wherein an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). (see also Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980 and 209 USPQ at 759.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date, to substitute the material composition of the insulating dam (resist), with a well-known and like inorganic insulating material (e.g., silicon oxide, as taught by Ohtorii.
Regarding claim 8, refer to the figures cited above, in the combination of Sano and Ohtorii, Sano teaches the inorganic dam 5d comprises a plurality of sidewalls (annotated “SW-1, SW-2, SW-3, SW-4” in Fig. 10 above), the sidewalls comprise a first sidewall (SW-1) and a second sidewall (SW-2) opposite to each other, and a third sidewall (SW-3) and a fourth sidewall (SW-4) separately disposed on two opposite sides 
Regarding claim 9, refer to the figures cited above, in the combination of Sano and Ohtorii, Sano teaches the first sidewall (SW-1) is connected to the third sidewall (SW-3) and the fourth sidewall (SW-4)(see Fig. 10), and the second sidewall (SW-2) is connected to the third sidewall and the fourth sidewall (see Fig. 10), such that the inorganic dam 5d surrounds the organic layer 5b at the edge region of the first inorganic layer 5a (see fig. 9 and Fig. 10).
Regarding claim 10, refer to the figures cited above, in the combination of Sano and Ohtorii, Sano teaches the inorganic dam 5d further comprises a first connecting arm (annotated “arm-1” in Fig. 10), a second connecting arm (annotated “arm-2” in Fig. 10), a third connecting arm (annotated “arm-3” in Fig. 10) and a fourth connecting arm (annotated “arm-4” in Fig. 10); the first connecting arm is connected to the first sidewall (SW-1) and the third sidewall (SW-3)(see Fig. 10); the second connecting arm is connected to the first sidewall and the fourth sidewall (SW-4); the third connecting arm is connected to the second sidewall and the third sidewall; and the fourth connecting arm is connected to the second sidewall and the fourth sidewall  
Regarding claim 13, refer to the figures cited above, in the combination of Sano and Ohtorii, Ohtorii teaches a material of the inorganic dam 5d is selected from a group consisting of silicon nitride, silicon carbonitride, and silicon oxide (para [0031]).


Regarding claim 14, refer to Fig. 9 and Fig. 10 above, Sano teaches a manufacturing method of an organic light-emitting diode (OLED) panel (see claim limitations below), comprising steps of:
providing a light emitting substrate 2 (para [0026]); and 
forming at least one set of encapsulating film 5 on the light emitting substrate (see Fig. 9), wherein the encapsulating film comprises a first inorganic layer 5a (para [0031]), an organic layer 5b (para [0033]) and a second inorganic layer 5c (para [0031]) laminated and stacked on the light emitting substrate (see Fig. 9), and wherein an edge region of the first inorganic layer is formed with an dam 5d. 
Although, Sano teaches the insulating dam comprises a resist material, he does not explicitly teach the material composition of the dam; such that the dam is an inorganic dam.
However, in the same field of endeavor, Ohtorii teaches/recognizes an insulating material (i.e. resist) may be composed of, for example, an organic insulating material (e.g., polyimide), a resist material, or an inorganic insulating material (e.g., silicon oxide) (para [0031]); which are equivalent insulating material compositions.
According to MPEP 2144.06 (II), "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); wherein an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). (see also Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980 and 209 USPQ at 759.).

Regarding claim 15, refer to Fig. 9 through Fig. 13, in the combination of Sano and Ohtorii, Sano teaches the step of forming the at least one set of encapsulating film 5 on the light emitting substrate 2 comprises steps of: 
forming the first inorganic layer 5a on the light emitting substrate (see Fig. 11); 
forming an inorganic barrier layer (material composition of 5d prior to shaping) on the first inorganic layer (see Fig. 11); 
patterning the inorganic barrier layer to form the inorganic dam 5d at the edge region of the first inorganic layer (see Fig. 10); 
forming the organic layer 5b on the first inorganic layer and corresponding to a region surrounded by the inorganic dam (see Fig. 12); and 
forming the second inorganic layer 5c on the first inorganic layer, the inorganic dam, and the organic layer (see Fig. 13).  

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Chen et al. US Patent No. 9,288,897 teaches a display having a sidewall barrier.
	b. Cok PG Pub 2010/0225231 teaches a hermetic seal for a device.

Allowable Subject Matter
3.	Claims 4-5, 11-12 and 16-17 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 4 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claim 2 or (ii) claim 4 and its intervening claim 2 are fully incorporated into the base claim 1.  
Claim 4 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 4, at least one opening is formed in the bent portions of the first sidewall and the bent portions of the second sidewall; and or at least one opening is formed in the bent portions of the third sidewall and the bent portions of the fourth sidewall.  
Claim 5 would be allowable, because it depends on allowable claim 4.
Claim 11 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 7 and intervening claim 8 or (ii) claim 11 and intervening claim 8 are fully incorporated into the base claim 7.  
Claim 11 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 11, any one of the sidewalls comprises a body portion and two bent portions disposed at both ends of the body portion; and wherein at least one opening is formed in the bent portions of the first sidewall and the bent portions of the second sidewall; and/or at least one opening is formed in the bent portions of the third sidewall and the bent portions of the fourth sidewall.  
Claim 12 would be allowable, because it depends on allowable claim 11.
Claim 16 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 14 and intervening claim 15 or (ii) claim 16 and intervening claim 15 are fully incorporated into the base claim 14.  
Claim 16 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 16, the step of patterning the inorganic barrier layer to form the inorganic dam at the edge region of the first inorganic layer comprises steps of: shielding a region of the first inorganic layer except the edge region of the first inorganic layer by a first mask, to form a first inorganic dam at the edge region of the first inorganic layer; and shielding the first inorganic dam and a region of the first inorganic layer without forming the inorganic dam by a second mask, to form a second inorganic darn at the edge region of the first
Claim 17 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 14 and intervening claim 15 or (ii) claim 17 and intervening claim 15 are fully incorporated into the base claim 14.  
Claim 17 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 17, the step of patterning the inorganic barrier layer to form the inorganic dam at the edge region of the first inorganic layer comprises step of: shielding a region of the first inorganic layer except the edge region of the first inorganic layer by a third mask to form the inorganic dam at the edge region of the first inorganic layer
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895